DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a checking unit for checking” in claims 5-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
Claim 20 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals. [0096] of the original specification states that the “computer-readable storage medium may include a hard disk drive, a floppy disk drive, a CD-read/write (CD-R/W) drive, a digital versatile disc (DVD) drive, a flash drive, and/or a solid-state storage device” (emphasis added).
Transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I). However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I). Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7, 9, 10, 12, 15, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chang et al. (US 2017/0100089 A1), hereinafter referred to as Chang.
Regarding claims 1 and 9, Chang teaches a system and method for calibration between a coordinate system of a 3D camera and a coordinate system of a medical imaging apparatus (Chang Abstract: “using a 3D camera … A transformation between a coordinate system of the 3D camera and a coordinate system of the patient table is calculated”), the system comprising: 
a calibration tool arranged on a scanning table in the medical imaging apparatus, wherein the calibration tool is provided with markers and a reference point, the reference point is aligned with a center of the medical imaging apparatus to serve as an origin of the coordinate system of the medical imaging apparatus, and positions of the markers in the coordinate system of the medical imaging apparatus are calculated according to relative positions of the markers with respect to the reference point (Chang Fig. 3 & ¶0020: “the transformation between the coordinate system of the 3D camera and the coordinate system of the patient table is calculated by detecting table markers in the RGBD image and the estimating the transformation between the coordinate system of the 3D camera and the coordinate system of the patient table based on the detected table markers in the RGBD image”; Chang ¶0022: “The ring markers are arranged on the patient table in a predetermined specific positions to serve as a calibration pattern for estimating a pose of the 3D camera in the coordinate system of the patient table. … calculating a transformation that aligns each detected ring marker in the RGBD image with the known location for that ring marker in the coordinate system of the patient table …  the acquired RGBD image data can be transformed to the patient table coordinate system to align the RGB image data with a camera field of view corresponding to a virtual camera at a fixed position (e.g., centered with respect to the length and width of the patient table) above the table … A relative position of the 3D camera with respect to the X-ray tube can also be calibrated based on the transformation between the coordinate system of the 3D camera and the coordinate system of the patient table, as the relative position of the X-ray tube with respect to the patient table can be tracked”; Chang ¶0037: “Given the current X-ray tube's position control parameters, the 3D camera's optical center and three axes can be transferred to the X-ray tube coordinate system with forward kinematics”); 
a 3D camera for capturing images of the markers and determining positions of the markers in the coordinate system of the 3D camera based on the captured images (Chang ¶0024: “at step 502, the RGBD image data of the patient is captured using the 3D camera”; Chang Fig. 6 & ¶0032: “FIG. 6 show the results of marker detection, landmark detection, and body region estimation tasks successfully performed under different camera positions. The first column in each example 602, 604, 606, 608, 610, and 612 shows the initial RGB image and the detected ring markers on the patient table”); and 
a calculation device for using the positions of the markers in the coordinate system of the 3D camera as a first data set, using the positions of the markers in the coordinate system of the medical imaging apparatus as a second data set, calculating a calibration matrix between the coordinate system of the 3D camera and the coordinate system of the medical imaging apparatus based on the first data set and the second data set, and performing calibration between the coordinate system of the 3D camera and the coordinate system of the medical imaging apparatus using the calibration matrix (Chang Abstract: “A transformation between a coordinate system of the 3D camera and a coordinate system of the patient table is calculated. A patient model is estimated from the RGBD image of the patient. The X-ray tube is automatically controlled to acquire an X-ray image of a region of interest of the patient based on the patient model”; Chang eqn. (1) & ¶0037: “RV is the 3x3 rotation matrix for RotVertical, RH is the rotation matrix for RotHorizontal, ts is the translation vector composed of three translation parameters”).

Regarding claims 2 and 10, Chang teaches the system and method according to claims 1 and 9, wherein laser beams emitted by a laser lamp in the medical imaging apparatus intersect the reference point at the center of the medical imaging apparatus (Chang ¶0022 & ¶0037 discussed above; Chang Fig. 7).

Regarding claims 4 and 12, Chang teaches the system and method according to claims 1 and 9, wherein the calibration matrix comprises a rotation matrix, a translation matrix and a scaling matrix (Chang eqn. (1) & ¶0037 discussed above; Chang ¶0030: “This sequential process of landmark detection handles the size and scale variations across patients of different ages”).

Regarding claims 7 and 15, Chang teaches the system and method according to claims 1 and 9, wherein shapes  and sizes of the markers are set, and the positions of the markers in the coordinate system of the medical imaging apparatus are calculated according to the relative positions of the markers with respect to the reference point and the set shapes and sizes (Chang ¶0020: “the patient table is equipped with colored ring markers that are used for automatic registration between multiple coordinate systems. FIG. 3 illustrates a set of four ring markers 302, 304, 306, and 308 arranged in a predetermined pattern”; Chang Abstract, ¶0022, and ¶0037 discussed above; Chang Fig. 6: shows that the sizes and shapes of the ring markers are set and fixed to the table). 

Regarding claim 17, Chang teaches a scanning positioning method for a medical imaging apparatus, the method comprising:
acquiring a 3D image of a patient to be scanned on a scanning table of the medical imaging apparatus through a 3D camera (Chang Fig. 6); 
identifying the acquired 3D image to obtain human anatomical structure information of the patient to be scanned (Chang ¶0024: “the X-ray tube on which the 3D camera is mounted can be repositioned so more of the patient's anatomy is in the field of view of the 3D camera”); 
determining a range to be scanned in the 3D image based on the human anatomical structure information (Chang ¶0024: “The RGBD image includes an RGB image and a depth image. The color data in the RGB image and the depth (range) data in the depth image can be combined to represent the RGBD image data of the patient as a 3D point cloud”; Chang ¶0025: “The transformed depth data (and associated color information) is then orthogonally projected on the x-y plane to generate a color and depth image pair referred to herein as the reprojected image, which is then used for subsequent processing … For this patient fully body detection, a Probabilistic Boosting Tree (PBT) with 2D Haar features extracted over reprojected depth and surface normal data can be trained and used as the full body detector”); and
calibrating the range to be scanned in a coordinate system of the 3D camera to a coordinate system of the medical imaging apparatus through the method according to claim 9 (see the rejection of claims 1 and 9 discussed above).

Regarding claim 20, Chang teaches a computer-readable storage medium, having encoded instructions recorded thereon, wherein when the instructions are executed, the method according to claim 9 is implemented (Chang ¶0043: “The above-described method for X-ray tube scanner automation using a 3D camera may be implemented on a computer using well-known computer processors, memory units, storage devices, computer software, and other components”; refer to the rejection of claims 1 and 9 discussed above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0100089 A1), in view of Nakamura (US 2008/0097156 A1), hereinafter referred to as Chang and Nakamura, respectively.
Regarding claims 8 and 16, Chang teaches the system and method according to claims 1 and 9, wherein the medical imaging apparatus comprises an X-ray apparatus (Chang Figs. 2 & 7).
However, Chang does not appear to explicitly teach that the imaging apparatus comprises a CT apparatus, an MR apparatus, a PET apparatus or a combination of the apparatuses.
Pertaining to the same field of endeavor, Nakamura teaches that the medical imaging apparatus comprises a CT apparatus, an MR apparatus, a PET apparatus or a combination of the apparatuses (Nakamura ¶0047: “Although the model image 305a is generated from a CT scan, a magnetic resonance image (MRI), a Tomographic image (such as, for example, Linear Tomography, Poly Tomography, Zonography, or Orthopantomography), or an ultrasound image, or the like, may equally be used”).
Chang and Nakamura are considered to be analogous art because they are directed to calibrating medical imaging systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of scanner automation for X-ray tube with 3D camera (as taught by Chang) to use a CT or MRI apparatus (as taught by Nakamura) because the imaging systems provide detailed anatomy of the subject being imaged.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0100089 A1), in view of Crawford et al. (US 2019/0311490 A1), hereinafter referred to as Chang and Crawford, respectively.
Regarding claim 19, Chang teaches a method for imaging a human body, the method comprising: acquiring point cloud data of the human body through a 3D camera; calibrating the point cloud data to a coordinate system of a medical imaging apparatus through the method according to claim 9 and further teaches comparing the positions of the point cloud data in the coordinate system of the medical imaging apparatus (refer to the rejection of claims 1 and 9 discussed above; further see Chang ¶0024: “The color data in the RGB image and the depth (range) data in the depth image can be combined to represent the RGBD image data of the patient as a 3D point cloud”; Chang ¶0025: “Given the color and depth data represented as a 3D point cloud, an image region containing only the patient and the table is localized. The relative position of the 3D camera with respect to the X-ray tube scanner is known, as it is established during the calibration process, and the range of table movement is limited”; Chang ¶0039: “RVi, tsi, and RHi are derived from the tube position parameters in the i-th frame, PTk is the k-th ring marker position in the table coordinate system, which can be directly measured from the 3D point cloud or transformed from the table coordinate system based on a robust perspective-n-point algorithm”).
However, Chang does not appear to explicitly teach predicting a possibility of collision between the human body and a scanning gantry.
Pertaining to the same field of endeavor, Crawford teaches predicting a possibility of collision between the human body and a scanning gantry (Crawford ¶0071: “the user can view the imaging scanner 10 through the display screen 1020 to determine where the table 26, a patient, and/or other objects can be placed within the displayed interior region 1100 without risk of collision with movable components of the imaging scanner 10 during a scan … the user can adjust the position of the imaging system or the position of the table”). 
Chang and Crawford are considered to be analogous art because they are directed to calibrating medical imaging systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of scanner automation for X-ray tube with 3D camera (as taught by Chang) to predict the possibility of collisions (as taught by Crawford) because the combination avoids unnecessary re-scanning due to possible noise from the collision.

Allowable Subject Matter
Claims 3, 5, 6, 11, 13, 14, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:	
Regarding claims 3 and 11, the prior art of record teaches the system and method according to claims 2 and 10, but does not appear to teach or suggest that the calibration tool is further provided with two auxiliary lines intersecting at the reference point, the laser beams comprise a first beam and a second beam, and the two auxiliary lines coincide with the first beam and the second beam respectively.

Regarding claims 5 and 13, the prior art of record teaches the system and method according to claims 1 and 9, but does not appear to teach or suggest that the system further comprises:
a checking unit for checking the calibration matrix through comparing a third data set with a fourth data set, wherein the third data set is positions of the markers in the coordinate system of the medical imaging apparatus which are obtained by calibration positions of the markers acquired from the 3D camera through the calibration matrix, and the fourth data set is actual positions of the markers in the coordinate system of the medical imaging apparatus.

Claims 6 and 14 are objected to for the same reason as claims 5 and 13 due to their dependency. Furthermore, the prior art does not appear to teach that a mean absolute error between the third data set and the fourth data set is calculated, and the mean absolute error is compared with a threshold.

Regarding claim 18, the prior art of record teaches a method for displaying a scanning range, the method comprising:
acquiring key points of the scanning range through a 3D camera (Chang ¶0017: “3D cameras are cameras that provide depth information along with typical image information, such as RGB (Red, Green, Blue) data. A 3D camera can be a structured light based camera (such as Microsoft Kinect or ASUS Xtion), a stereo camera, or a time of flight camera (such as Creative TOF camera). The image data obtained from a depth camera is typically referred to as an RGBD (RGB+Depth) image, which includes an RGB image, in which each pixel has an RGB value, and a depth image, in which the value of each pixel corresponds to a depth or distance of the pixel from the camera”); 
calibration positions of the key points in a coordinate system  of the 3D camera to positions of the key points in a coordinate system of a medical imaging apparatus through the method according to claim 9 (refer to the rejection of claims 1 and 9 discussed above); and 
displaying pixel positions of the start point and the end point of the scanning range in a screen of the 3D camera which are obtained through an inverse operation of the calibration matrix (Chang ¶0031: “the RGBD image is displayed”; Chang ¶0035: “inverse kinematics can be applied in order to determine joint angles and tube base positions for the X-ray tube control”; Chang ¶0041: “With the relative pose between the camera and the collimator calibrated, the tube control parameters can now be manipulated for automated tube guidance using inverse kinematics. Using Equation (1), any point in the camera coordinate system can be transferred to the tube origin coordinate system with current tube control parameters”).
However, the prior art does not appear to teach or suggest acquiring positions of a start point and an end point of the scanning range in the coordinate system of the medical imaging apparatus according to a predetermined distance between the start point and the end point and the positions of the key points in the coordinate system of the medical imaging apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667